1
2                                                                                   JS-6
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
9
10   ORLANDO GARCIA,                               ) Case No.: 8:21-cv-00257-DOC-(KESx)
                                                   )
11          Plaintiff,                             )
                                                   ) ORDER
12     v.                                          )
     HPT TRS IHG-2, INC., a Maryland Corporation; ))
13   SONESTA         INTERNATIONAL       HOTELS )
     CORPORATION, a Maryland Corporation;
14                                                 )
                                                   )
15
           Defendants,                             )
                                                   )
16                                                 )
                                                   )
17
18                                                 ORDER

19
20           The Court hereby vacates all currently set dates, with the expectation that the parties

21   will file a Joint Stipulation for Dismissal within 60 days.

22   IT IS SO ORDERED.

23
24
     Dated: May 25, 2021                 _________________________
                                         HONORABLE DAVID O. CARTER
25                                       United States District Judge
26
27
28

     Order                -1-                                      8:21-cv-00257-DOC-(KESx)
